245 S.W.3d 297 (2008)
STATE of Missouri, Respondent,
v.
Aaron LUND, Appellant.
No. WD 67529.
Missouri Court of Appeals, Western District.
February 19, 2008.
Jeffrey Scott Eastman, Gladstone, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Robert J. (Jeff) Bartholomew, Asst. Attorney General, Jefferson City, MO, joins on the briefs, for Respondent.
Before PAUL M. SPINDEN, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

Order
PER CURIAM.
Aaron Lund appeals the enhancement of his driving while intoxicated conviction to a class D felony pursuant to sections 5677.023.1(2)(a) and 577.023.3.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).